 


114 HR 2757 IH: To prohibit United States voluntary contributions to the regular budget of the United Nations or any United Nations agency.
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2757 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2015 
Mr. Babin introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit United States voluntary contributions to the regular budget of the United Nations or any United Nations agency. 
 
 
1.Prohibition on United States voluntary contributions to the United Nations and United Nations agencies
(a)In generalNo funds made available to any Federal department or agency may be used to make United States voluntary contributions to the regular budget of the United Nations or any United Nations agency. (b)Effective dateSubsection (a) applies with respect to funds made available for fiscal year 2015 and subsequent fiscal years. 
 
